TSR AT A GLANCE TSR is engaged in the business of providing contract computer programming services to its clients.The Company provides its clients with technical computer personnel to supplement their in-house information technology (“IT”) capabilities.TSR’s clients for its contract computer programming services consist primarily of Fortune 1000 companies with significant technology budgets.With more than 40 years experience in the information services business, TSR is positioned to fulfill virtually any information technology temporary staffing contract requirement.Extensive recruiting efforts are employed to create and maintain a database of highly qualified professionals who are well-versed in the latest technological advances. TSR’s professional staff has extensive experience across a broad range of industries from telecommunications and pharmaceuticals to banking and insurance. FINANCIAL HIGHLIGHTS (Amounts in Thousands, Except Per Share Data) May 31, 2013 May 31, 2012 May 31, 2011 May 31, 2010 May 31 ,2009 Revenue, Net $ Income (Loss) From Operations ) (2 ) Net Income (Loss) Attributable to TSR, Inc. ) ) Basic Net Income (Loss) Per TSR, Inc. Common Share ) ) Working Capital Total Assets Total TSR, Inc. Equity Book Value Per TSR, Inc. Common Share (Total TSR Equity Divided by Common Shares Outstanding) Cash Dividends Declared Per TSR, Inc. Common Share $ Note:All per share calculations have been adjusted for the 1:2 reverse stock split effected November 29, 2010. LETTER FROM THE CHAIRMAN Dear Stockholders: For the past two years, TSR has been engaged in an ambitious and innovative organic growth program that I have detailed in prior letters to our stockholders.I am now delighted to report that these plans are on track and have yielded encouraging fourth quarter results. Net income per share for the fiscal year 2013 fourth quarter was $0.01 compared to a loss of $0.02 per share in the prior year same quarter. Revenue for the fourth quarter increased 7.9% from the same quarter last year, the first indication of improved growth resulting from our new hires in sales and recruiting. While the net loss attributable to TSR for the fiscal year increased to $520,000, this was fully anticipated as an important, short-term investment in order to secure a better, more competitive business model for the long-term. Going forward, I foresee only a gradual increase in earnings over the coming year. My reasons are two-fold. First, there has been and continues to be a pronounced shift in our business mix. Namely, more new placements involve “managed services” programs employed by our customers which tend to increase competition and reduce our billing rates.While this trend requires us to place more consultants on billing to meet our goals, I am pleased to report that the average number of consultants on billing has grown by more than 13% from year-end 2012 to year-end 2013. Second, the sales cost of closing new accounts continues to increase. As previously noted, our commitment to hiring experienced salespeople involves a heavy, on-going expenditure, since they require a one-year guarantee to match their current earnings and they are usually prevented by a non-compete agreement from doing business with their prior customers for one year. Plus our initiative to hire several young salespeople to acquire new accounts has not worked as well as hoped. Thus far, results indicate that inexperienced salespeople are better suited to managing existing accounts. On the brighter side, our efforts to train highly qualified and highly motivated recent college graduates to become recruiters is working well.This group is responsible for finding freelance consultants who possess the skills clients need to fill temporary assignments.We are successfully building capacity to identify, recruit and place high quality consultants which is, and will continue to be, the primary source of revenue growth. TSR’s management team also will continue to vigilantly monitor and proactively push for better metrics in every area of our operation. It is worth reiterating that TSR always endeavors to operate in a prudent financial manner, and that our strategic growth plan best positions us to survive and succeed in the months and years ahead. I remain firmly committed to the future of TSR, and thank you for your ongoing support. Sincerely, /s/ Joe Hughes Joe Hughes 1 TSR INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS May 31, 2013 and 2012 ASSETS Current assets: Cash and cash equivalents $ $ Certificates of deposit and marketable securities Accounts receivable: Trade, net of allowance for doubtful accounts of $193,000 in 2013 and 2012 Other Prepaid expenses Prepaid and recoverable income taxes Deferred income taxes Total Current Assets Equipment and leasehold improvements, at cost: Equipment Furniture and fixtures Automobiles Leasehold improvements Less accumulated depreciation and amortization Other assets Deferred income taxes Total Assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts and other payables $ $ Accrued expenses and other current liabilities: Salaries, wages and commissions Other Advances from customers Total Current Liabilities Commitments and contingencies Equity: TSR, Inc. Preferred stock, $1.00 par value, authorized 500,000 shares; none issued - - Common stock, $.01 par value, authorized 12,500,000 shares;issued 3,114,163 shares; 1,962,062 and 1,983,662 outstanding Additional paid-in capital Retained earnings Less:Treasury stock, 1,152,101 and 1,130,501 shares, at cost Total TSR, Inc. Equity Noncontrolling Interest Total Equity Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 2 TSR INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Years ended May 31, 2013 and 2012 Revenue, net $ $ Cost of sales Selling, general and administrative expenses Loss from operations ) ) Other income (expense): Interest and dividend income Unrealized gain (loss) from marketable securities, net ) Income (loss) before income taxes ) Provision (benefit) for income taxes ) Consolidated net loss ) ) Less: Net income attributable to noncontrolling interest Net loss attributable to TSR, Inc. $ ) $ ) Net loss per TSR, Inc. common share $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to consolidated financial statements. 3 TSR INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY Years ended May 31, 2013 and 2012 Shares of common stock Common stock Additional paid-in capital Retained earnings Treasury stock TSR Inc. equity Non- controlling interest Total equity Balance at June 1, 2011 $ ) $ $ $ Purchases of treasury stock - ) ) - ) Net income attributable to noncontrolling interest - Distribution to noncontrolling interest - ) ) Net loss attributable to TSR, Inc. - - - ) - ) - ) Balance at May 31, 2012 ) Purchases of treasury stock - ) ) - ) Cash dividend paid - - - ) - ) ) Net income attributable to noncontrolling interest - Distribution to noncontrolling interest - ) ) Net loss attributable to TSR, Inc. - - - ) - ) - ) Balance at May 31, 2013 $ ) $ $ $ See accompanying notes to consolidated financial statements. 4 TSR INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Years ended May 31, 2013 and 2012 Cash flows from operating activities: Consolidated net loss $ ) $ ) Adjustments to reconcile consolidated net loss to net cash provided by (used in) operating activities: Depreciation and amortization Unrealized loss (gain) from marketable securities, net ) Deferred income taxes ) Changes in operating assets and liabilities: Accounts receivable-trade ) Other receivables ) Prepaid expenses ) Prepaid and recoverable income taxes ) ) Accounts and other payables and accrued expenses and other current liabilities Advances from customers ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Proceeds from maturities of marketable securities Purchases of marketable securities ) ) Purchases of equipment and leasehold improvements ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Cash dividend paid ) - Distributions to noncontrolling interest ) ) Purchases of treasury stock ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $
